Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 10/21/2020. Claims 1-17 were pending. Claims 3 and 13 have been amended.  Claim 7 and 17 have been cancelled.  Claims 8-10 have been withdrawn from examination as being drawn to non-elected invention.  Claims 1-6 and 8-16 are now pending.  Claims 1-6 and 11-16   are presented for examination.
Response to Amendment
The rejection of claims 3 and 13 under 35 U.S.C. § 112 (b) set forth in the Office Action of 04/16/2020 is withdrawn in response to the Amendments filed on 10/21/2020.
The terminal disclaimer filed on 07/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent base on Application No 14/961,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	 The Double patenting rejection set forth in Office Action of 04/16/2020 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2 4, 3 5, 6, 11, 12, 13 14, 15 and 16     are rejected under 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN101585560 to Xia (Xia, machine translation).
Regarding claims 1, 5, 6,11, 15 and 16, Xia discloses a cathode active material described by formula LiNi0.80Co0.15Al0.05O2  (Example 1,  re claims 5, 6, 15 and 16), having layered structure (para 6, 74, 82).  Xia teaches that said compound has a high crystallinity (para 74). In addition Xia discloses that X-ray spectra of the cathode active material of Xia and claimed cathode active material a substantially similar (see Fig. 1 of Xia  and Fig. 2 of the instant Application). It was interpreted that claimed FWHMs are 
Alternatively, Xia teaches a method of composite active material wherein positive active material comprising a lithium nickel cobalt aluminum composite oxide that consists of lithium, nickel, cobalt, aluminum, and oxygen and has high crystallinity.  Xia also teaches that crystallinity of said active material depends from method of its preparation. One skilled on the art is aware, that FWHM of a peak of a (108) plane of the lithium nickel cobalt aluminum composite oxide is used to characterize a crystallinity. Moreover, Xia teaches that crystallinity can be adjusted by production conditions (para 74, Table 1), As such Xia clearly teaches that crystallinity is a result and therefore FWHM is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was made to optimize preparation condition for the cathode active material in order to in order to obtain particles having of uniform size uniform high crystallinity (and as such FWHM)   and a consistency, thereby improving the electrochemical performance of the cathode active material.
Moreover, X-ray spectra of the cathode active material of Xia and claimed cathode active material a substantially similar (see Fig. 1 of Xia and Fig. 2 of the instant Application). It was interpreted that claimed FWHMs are implicitly disclosed by Xia.
Regarding claims 2 and 12, Xia discloses LiNi0.80Co0.15Al0.05O2.
Regarding claims 3 and 13: Since X-ray spectra of   the composite positive active material of Xia is substantially similar to that of the instant Application, the claimed limitation is cation mixing ratio in a lithium layer of the composite positive active material is 5.0% based on a total amount of lithium site is inherently present (see Fig. 1 of Xia and Fig. 2 of the instant Application).  MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Alternatively, Xia teaches I003/l104 of the prepared LiNi0.80Co0.15Al0.05O2  material is 1.251 (falling into the range that a cation mixing ratio in a lithium layer of the composite positive active material is 5.0% or less based on a total amount of lithium sites).
Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed  on 10/21/2020.with respect to the rejection(s) of claim(s) 1-17 over Xia reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN101585560 to Xia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727